 
Exhibit 10.2
 
MOLINA HEALTHCARE, INC.

 
2011 EMPLOYEE STOCK PURCHASE PLAN
 
1.     Establishment of Plan.  Molina Healthcare, Inc., a Delaware corporation
(the “Company”), proposes to grant options to purchase shares of the Company’s
common stock, $0.001 par value per share (the “Common Stock”), to eligible
employees of the Company and its Participating Affiliates (as defined below)
pursuant to this 2011 Employee Stock Purchase Plan (this “Plan”). For purposes
of this Plan, “Parent Corporation” and “Subsidiary Corporation” shall have the
same meanings as “parent corporation” and “subsidiary corporation” in
Sections 424(e) and 424(f), respectively, of the Internal Revenue Code of 1986,
as amended (the “Code”). “Participating Affiliates” are Parent Corporations or
Subsidiary Corporations that the Board of Directors of the Company (the “Board”)
designates from time to time as corporations that shall participate in this
Plan. Affiliates may be designated as Participating Affiliates either before or
after this Plan is approved by the Company’s stockholders as provided in
Section 22. The Company intends this Plan to qualify as an “employee stock
purchase plan” under Section 423 of the Code (including any amendments to or
replacements of such Section), and this Plan shall be so construed. Any term not
expressly defined in this Plan but defined for purposes of Section 423 of the
Code shall have the same definition herein. A total of two million (2,000,000)
shares of the Common Stock are reserved for issuance under this Plan.
 
2.     Purpose.  The purpose of this Plan is to provide eligible employees of
the Company and Participating Affiliates with a convenient means of acquiring an
equity interest in the Company through payroll deductions, to enhance such
employees’ sense of participation in the affairs of the Company and
Participating Affiliates, and to provide an incentive for continued employment.
 
3.     Administration
 
(a)     This Plan shall be administered by the Compensation Committee of the
Board (the “Committee”). Subject to the provisions of this Plan and the
limitations of Section 423 of the Code or any successor provision in the Code,
all questions of interpretation or application of this Plan shall be determined
by the Committee in its sole discretion and its decisions shall be final and
binding upon all participants. Members of the Committee shall receive no
compensation for their services in connection with the administration of this
Plan, other than standard fees as established from time to time by the Board for
services rendered by Board members serving on Board committees. All expenses
incurred in connection with the administration of this Plan shall be paid by the
Company.
 
(b)     The Committee may, from time to time, consistent with this Plan and the
requirements of Section 423 of the Code, establish, change or terminate such
rules, guidelines, policies, procedures, limitations, or adjustments as deemed
advisable by the Company, in its sole discretion, for the proper administration
of this Plan, including, without limitation: (a) a minimum payroll deduction
amount required for participation in an Offering Period, (b) a limitation on the
frequency or number of changes permitted in the rate of payroll deduction during
an Offering Period, (c) a payroll deduction greater or less than the amount
designated by a participant in order to adjust for the Company’s delay or
mistake in processing an Enrollment Form or in otherwise effecting a
participant’s election under this Plan or as advisable to comply with the
requirements of Section 423 of the Code, (d) determination of the date and
manner by which the Fair Market Value of the Common Stock is determined for
purposes of administration of this Plan, (e) delegate responsibility for Plan
operation, management and administration, subject to the Committee’s oversight
and control, on such terms as the Committee may establish, and (f) delegate to
other persons the responsibility for performing appropriate functions as
necessary, desirable or appropriate to further the purposes of this Plan.
 
4.     Eligibility.  Any individual employed by the Company or the Participating
Affiliates on the “Offering Date” of an “Offering Period” (each as defined in
Section 5 below) is eligible to participate in such Offering Period except the
following:
 
(a)     employees who are customarily employed for twenty (20) hours or less per
week; and
 
(b)     employees who, together with any other person whose stock would be
attributed to such employee pursuant to Section 424(d) of the Code, own stock or
hold options to purchase stock


B-1



--------------------------------------------------------------------------------



 



possessing five percent (5%) or more of the total combined voting power or value
of all classes of stock of the Company or any of its Participating Affiliates or
who, as a result of being granted an option under this Plan with respect to such
Offering Period, would own stock or hold options to purchase stock possessing
five percent (5%) or more of the total combined power or value of all classes of
stock of the Company or any of its Participating Affiliates; and
 
(c)     individuals who provide services to the Company or any of its
Participating Affiliates as independent contractors who are reclassified as
common law employees for any reason except for federal income and employment tax
purposes.
 
5.     Offering Periods.  The offering periods of this Plan (each, an “Offering
Period”) shall be of six (6) months duration commencing on January 1 and July 1
of the Company’s fiscal year. The first day of each Offering Period is referred
to as the “Offering Date.” The last day of each Offering Period is referred to
as the “Purchase Date.” The Committee shall have the power to change the
Offering Dates or Purchase Dates and the duration of Offering Periods without
stockholder approval if such change is announced prior to the start of the
relevant Offering Period, or prior to such other time period as specified by the
Committee; provided, however, that no Offering Period may have a duration
exceeding twenty-seven (27) months. If the first or last day of an Offering
Period is not a day on which the New York Stock Exchange is open for trading,
the Company shall specify the trading day that will be deemed the first or last
day, as the case may be, of the Offering Period.
 
6.     Participation in this Plan.  An employee may participate during an
Offering Period on the first Offering Date after such employee satisfies the
eligibility requirements set forth in Section 4 above and delivers an
appropriate enrollment form (the “Enrollment Form”) to the Company prior to such
Offering Date, or such other time period as specified by the Committee.
Notwithstanding the foregoing, the Committee may set a later time for filing the
Enrollment Form authorizing payroll deductions for all eligible employees with
respect to a given Offering Period. An eligible employee who does not timely
deliver an Enrollment Form to the Company after becoming eligible to participate
in such Offering Period shall not participate in that Offering Period or any
subsequent Offering Period until filing an Enrollment Form with the Company
prior to the applicable Offering Date, or such other time period as specified by
the Committee. Once an employee becomes a participant in an Offering Period,
such employee will automatically participate in the Offering Period commencing
immediately following the last day of the prior Offering Period unless the
employee withdraws or is deemed to withdraw from this Plan or terminates further
participation in the Offering Period as set forth in Section 11 below. A
participant who has not otherwise withdrawn from this Plan under Section 11 is
not required to file any additional Enrollment Form in order to continue
participation in this Plan. However a participant may deliver a new Enrollment
Form for a subsequent Offering Period in accordance with applicable rules and
procedures if the participant wishes to change any of the elections contained in
the participant’s then effective Enrollment Form.
 
7.     Grant of Option on Enrollment.  Enrollment by an eligible employee in an
Offering Period under this Plan will constitute the grant (as of the Offering
Date for such Offering Period) by the Company to such employee of an option to
purchase on the Purchase Date up to that number of shares of Common Stock of the
Company determined by dividing (a) the amount accumulated in such employee’s
payroll deduction account during such Offering Period by (b) the Per Share
Purchase Price as determined pursuant to Section 8 below (but in no event less
than the par value of a share of Company’s Common Stock), provided, however,
that the number of shares of the Company’s Common Stock subject to any option
granted pursuant to this Plan shall not exceed the maximum number of shares
which may be purchased pursuant to Section 10 below with respect to the
applicable Purchase Date. The Fair Market Value of a share of the Company’s
Common Stock shall be determined as provided in Section 8 below.
 
8.     Purchase Price.  The purchase price per share (“Per Share Purchase
Price”) at which a share of Common Stock will be sold in any Offering Period
shall be eighty-five percent (85%) of the lesser of:
 
(a)     The Fair Market Value on the Offering Date; or
 
(b)     The Fair Market Value on the Purchase Date.


B-2



--------------------------------------------------------------------------------



 



 
For purposes of this Plan, the term “Fair Market Value” of the Common Stock on
any given date means (i) the last reported closing price for a share of Stock on
the New York Stock Exchange or, (ii) in the absence of reported sales on the New
York Stock Exchange on a given date, the closing price of the New York Stock
Exchange on the last date on which a sale occurred prior to such date; or
(iii) if the stock is no longer publicly traded on the New York Stock Exchange,
the Committee in good faith shall determine Fair Market Value; provided that, if
the date for which the Fair Market Value is determined is the first day when
trading prices for the Stock are reported on the New York Stock Exchange, the
Fair Market Value shall be the public offering price set forth on the cover page
for the final prospectus relating to the Company’s Initial Public Offering.
 
9.     Payment of Purchase Price; Changes in Payroll Deductions; Issuance of
Shares.
 
(a)     The purchase price of the shares shall be accumulated by regular payroll
deductions made during each Offering Period. The deductions are made as a
percentage of the participant’s Compensation in one percent (1%) increments not
less than one percent (1%) (except as a result of an election pursuant to
Section 9(c) to stop payroll deductions during an Offering Period), nor greater
than fifteen percent (15%) or such lower limit set by the Committee.
“Compensation” shall mean all W-2 cash compensation, including base salary,
wages, commissions, overtime, shift premiums and bonuses, provided, however,
that for purposes of determining a participant’s compensation, any election by
such participant to reduce his or her regular cash remuneration under
Sections 125 or 401(k) of the Code shall be treated as if the participant did
not make such election. Notwithstanding the foregoing, Compensation shall not
include reimbursements of expenses, allowances, long-term disability, workers’
compensation or any amount deemed received without the actual transfer of cash
or any amounts directly or indirectly paid pursuant to this Plan or any other
stock purchase or stock option plan, or any other compensation not included
above. Payroll deductions shall commence on the first payday of the Offering
Period and shall continue to the end of the Offering Period unless sooner
altered or terminated as provided in this Plan.
 
(b)     A participant may increase or decrease the rate of payroll deductions
during an Offering Period by providing to the Company a new Enrollment Form, in
which case the new rate shall become effective for the next payroll period
commencing after the Company’s receipt of the Enrollment Form and shall continue
for the remainder of the Offering Period unless changed as described below. Such
change in the rate of payroll deductions may be made at any time during an
Offering Period, but not more than one (1) increase and one (1) decrease in the
rate of payroll deductions may be made during any Offering Period. A participant
may increase or decrease the rate of payroll deductions for any subsequent
Offering Period by filing with the Company a new Enrollment Form prior to the
beginning of such Offering Period, or prior to such other time period as
specified by the Committee.
 
(c)     A participant may reduce his or her payroll deduction percentage to zero
during an Offering Period by providing to the Company a revised Enrollment Form.
Such reduction shall be effective beginning with the next payroll period after
the Company’s receipt of the request and no further payroll deductions will be
made for the duration of the Offering Period. Payroll deductions credited to the
participant’s account prior to the effective date of the request shall be used
to purchase shares of Common Stock in accordance with Section (e) below.
Notwithstanding Section 9(b), a participant may not resume making payroll
deductions during the Offering Period in which he or she reduced his or her
payroll deductions to zero.
 
(d)     All payroll deductions made for a participant are credited to his or her
account under this Plan and are deposited with the general funds of the Company.
No interest accrues on the payroll deductions. All payroll deductions received
or held by the Company may be used by the Company for any corporate purpose, and
the Company shall not be obligated to segregate such payroll deductions.
 
(e)     On each Purchase Date, so long as this Plan remains in effect and
provided that the participant has not submitted a revised Enrollment Form
withdrawing from this Plan before such Purchase Date in accordance with
Section 11, the Company shall apply the funds then in the participant’s account
(or, if applicable, the lump sum cash payment received from the participant) to
the purchase of whole shares of Common Stock reserved under the option granted
to such participant with respect to the Offering Period to the extent that such
option is exercisable on the Purchase Date. The Per Share Purchase Price shall
be as specified


B-3



--------------------------------------------------------------------------------



 



in Section 8. Any cash remaining in such participant’s account on a Purchase
Date which is less than the amount necessary to purchase a full share of Common
Stock of the Company shall be carried forward, without interest, into the next
Offering Period. If this Plan has been oversubscribed, all funds not used to
purchase shares on the Purchase Date shall be returned to the participant,
without interest. No Common Stock shall be purchased on a Purchase Date on
behalf of any employee whose participation in this Plan has terminated prior to
such Purchase Date.
 
(f)     As promptly as practicable after the Purchase Date, the Company shall
issue shares for the participant’s benefit representing the shares purchased
upon exercise of his or her option, subject to compliance with Section 24 below.
 
(g)     During a participant’s lifetime, his or her option to purchase shares
hereunder is exercisable only by him or her. The participant will have no
interest or voting right in shares covered by his or her option until such
option has been exercised.
 
10.     Limitations on Shares to be Purchased.
 
(a)     No participant shall be entitled to purchase Common Stock under this
Plan at a rate which, when aggregated with his or her rights to purchase stock
under all other employee stock purchase plans of the Company or any Parent
Corporation or Subsidiary Corporation, exceeds $25,000 in Fair Market Value,
determined as of the Offering Date (or such other limit as may be imposed by the
Code) for each calendar year in which the employee participates in this Plan.
The Company shall automatically suspend the payroll deductions of any
participant as necessary to enforce such limit; provided that when the Company
automatically resumes such payroll deductions, the Company must apply the rate
in effect immediately prior to such suspension.
 
(b)     No participant shall be entitled to purchase more than the Maximum Share
Amount (as defined below) on any single Purchase Date. Prior to the commencement
of any Offering Period or before such time period as specified by the Committee,
the Committee may, in its sole discretion, set a maximum number of shares which
may be purchased by any employee at any single Purchase Date (the “Maximum Share
Amount”). Until otherwise determined by the Committee, there shall be no Maximum
Share Amount. If a new Maximum Share Amount is set, then all participants must
be notified of such Maximum Share Amount before commencing the next Offering
Period. The Maximum Share Amount shall continue to apply with respect to all
succeeding Purchase Dates and Offering Periods unless revised by the Committee
as set forth above.
 
(c)     If the number of shares to be purchased on a Purchase Date by all
employees participating in this Plan exceeds the number of shares then available
for issuance under this Plan, then the Company will make a pro rata allocation
of the remaining shares in as uniform a manner as shall be reasonably
practicable and as the Committee shall determine to be equitable.
 
(d)     Any payroll deductions accumulated in a participant’s account which are
not used to purchase stock due to the limitations in this Section 10 shall be
returned to the participant as soon as practicable after the end of the
applicable Offering Period, without interest, provided that, any amount
remaining in such participant’s account which is less than the amount necessary
to purchase a full share of Common Stock of the Company shall be carried
forward, without interest, into the next Offering Period or Offering Period.
 
11.     Withdrawal.
 
(a)     Each participant may withdraw from an Offering Period under this Plan by
signing and delivering to the Company a revised Enrollment Form indicating such
participant’s intention to withdraw. Such withdrawal may be elected at any time
prior to the end of an Offering Period, or such other time period as specified
by the Committee.
 
(b)     Upon withdrawal from this Plan, the accumulated payroll deductions shall
be returned to the withdrawn participant, without interest, and his or her
interest in this Plan shall terminate. If a participant voluntarily elects to
withdraw from this Plan, he or she may not resume his or her participation in
this Plan


B-4



--------------------------------------------------------------------------------



 



during the same Offering Period, but he or she may participate in any Offering
Period under this Plan commencing after such withdrawal by filing a new
authorization for payroll deductions in the same manner as set forth in
Section 6 above for initial participation in this Plan.
 
12.     Termination of Employment.  Termination of a participant’s employment
for any reason, including retirement, death or the failure of a participant to
remain an eligible employee of the Company or of a Participating Affiliate,
immediately terminates his or her participation in this Plan. In such event, the
payroll deductions credited to the participant’s account will be returned to him
or her or, in the case of his or her death, to his or her legal representative,
without interest. For purposes of this Section 12, an employee will not be
deemed to have terminated employment or failed to remain in the continuous
employ of the Company or of a Participating Affiliate in the case of sick leave,
military leave, or any other leave of absence approved by the Board; provided
that such leave is for a period of not more than ninety (90) days or
reemployment upon the expiration of such leave is guaranteed by contract or
statute.
 
13.     Return of Payroll Deductions.  If a participant’s interest in this Plan
is terminated by withdrawal, termination of employment or otherwise, or if this
Plan is terminated by the Board, the Company shall deliver to the participant
all payroll deductions credited to such participant’s account. No interest shall
accrue on the payroll deductions of a participant in this Plan.
 
14.     Capital Changes.  Subject to any required action by the stockholders of
the Company, the number of shares of Common Stock covered by each option under
this Plan which has not yet been exercised and the number of shares of Common
Stock which have been authorized for issuance under this Plan but have not yet
been placed under option (collectively, the “Reserves”), as well as the price
per share of Common Stock covered by each option under this Plan which has not
yet been exercised, shall be proportionately adjusted for any increase or
decrease in the number of issued and outstanding shares of Common Stock
resulting from a stock split or the payment of a stock dividend (but only on the
Common Stock) or any other increase or decrease in the number of issued and
outstanding shares of Common Stock effected without receipt of any consideration
by the Company; provided, however, that conversion of any convertible securities
of the Company shall not be deemed to have been “effected without receipt of
consideration”. Notwithstanding the foregoing, any fractional shares resulting
from an adjustment pursuant to this Section 14 shall be rounded down to the
nearest whole number, and in no event may the Per Share Purchase Price be
decreased to an amount less than the par value, if any, of the Common Stock.
Such adjustment shall be made by the Committee, whose determination shall be
final, binding and conclusive.
 
In the event of the proposed dissolution or liquidation of the Company, the
Offering Period will terminate immediately prior to the consummation of such
proposed action, unless otherwise provided by the Committee. The Committee may,
in its sole discretion in such instances, declare that this Plan shall terminate
as of a date fixed by the Committee and either give each participant the right
to purchase shares under this Plan prior to such termination or return all
accumulated payroll deductions to each participant, without interest. In the
event of (i) a merger or consolidation in which the Company is not the surviving
corporation (other than a merger or consolidation with a wholly-owned
subsidiary, a reincorporation of the Company in a different jurisdiction, or
other transaction in which there is no substantial change in the stockholders of
the Company or their relative stock holdings, provided that the options under
this Plan are assumed, converted or replaced by the successor corporation, which
assumption will be binding on all participants), (ii) a merger in which the
Company is the surviving corporation but after which the stockholders of the
Company immediately prior to such merger (other than any stockholder that
merges, or which owns or controls another corporation that merges, with the
Company in such merger) cease to own their shares or other equity interest in
the Company, (iii) the sale of all or substantially all of the assets of the
Company or (iv) the acquisition, sale, or transfer of more than 50% of the
outstanding shares of the Company by tender offer or similar transaction, (each
a “Sale Event”) the Company shall apply the funds contributed under this Plan to
the purchase of shares of Common Stock pursuant to the provisions of Section 9
immediately prior to the effective date of such Sale Event. Notwithstanding the
foregoing, the surviving, continuing, successor or purchasing corporation or
parent corporation thereof (the “Acquiring Corporation”), may elect to assume
the Company’s rights and obligations under ths Plan and, in that event, there
shall be no purchase before the end of the Offering Period in which the Sale
Event occurs.


B-5



--------------------------------------------------------------------------------



 



The Committee may, if it so determines in its sole discretion, also make
provision for adjusting the share reserve set forth in Section 1, as well as the
price per share of Common Stock covered by each outstanding option, solely in
the event that the Company effects one or more reorganizations,
recapitalizations, rights offerings or other increases or reductions of shares
of its outstanding Common Stock, or in the event of the Company being
consolidated with or merged into any other corporation.
 
15.     Withholding.  The participant shall make adequate provision for the
foreign, federal, state and local tax withholding obligations of the Company or
any of its Participating Affiliates, if any, which arise in connection with
participation in this Plan. The Company and its Participating Affiliates shall,
to the extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the participant.
 
16.     Nonassignability.  Neither payroll deductions credited to a
participant’s account nor any rights with regard to the exercise of an option or
to receive shares under this Plan may be assigned, transferred, pledged or
otherwise disposed of in any way (other than by will, the laws of descent and
distribution or as provided in Section 23 below) by the participant. Any such
attempt at assignment, transfer, pledge or other disposition shall be void and
without effect.
 
17.     Reports.  Individual accounts will be maintained for each participant in
this Plan. Each participant shall receive as soon as practicable after the end
of each Offering Period a report of his or her account setting forth the total
payroll deductions accumulated, the number of shares purchased, the per share
price thereof and the remaining cash balance, if any, carried forward to the
next Offering Period.
 
18.     Notice of Disqualifying Disposition.  Each participant shall notify the
Company in writing if the participant disposes of any of the shares purchased in
any Offering Period pursuant to this Plan if such disposition occurs within two
(2) years from the Offering Date or within one (1) year from the Purchase Date
on which such shares were purchased (the “Notice Period”). The Company may, at
any time during the Notice Period, place a legend or legends on any certificate
representing shares acquired pursuant to this Plan requesting the Company’s
transfer agent to notify the Company of any transfer of the shares. The
obligation of the participant to provide such notice shall continue
notwithstanding the placement of any such legend on the certificates.
 
19.     No Rights as Stockholder or to Continued Employment.  A participant
shall have no rights as a stockholder by virtue of participation in this Plan
until the date of the issuance of a certificate for the shares purchased
pursuant to the exercise of the participant’s purchase right (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company). No adjustment shall be made for dividends,
distributions or other rights for which the record date is prior to the date
such certificate is issued, except as provided in Section 14. Neither this Plan
nor the grant of any option hereunder shall confer any right on any employee to
remain in the employ of the Company or any Participating Affiliate, or restrict
the right of the Company or any Participating Affiliate to terminate such
employee’s employment at any time.
 
20.     Equal Rights and Privileges.  All eligible employees shall have equal
rights and privileges with respect to this Plan so that this Plan qualifies as
an “employee stock purchase plan” within the meaning of Section 423 or any
successor provision of the Code and the related regulations. Any provision of
this Plan which is inconsistent with Section 423 or any successor provision of
the Code shall, without further act or amendment by the Company, the Committee
or the Board, be reformed to comply with the requirements of Section 423. This
Section 20 shall take precedence over all other provisions in this Plan.
 
21.     Notices.  All notices or other communications by a participant to the
Company under or in connection with this Plan shall be deemed to have been duly
given when received in the form specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.
 
22.     Term; Stockholder Approval.  This Plan was adopted by the Board of
Directors of the Company on March 18, 2011, effective as of July 1, 2011 (the
“Effective Date”), and shall apply to any purchase right granted, or stock
transferred pursuant to any purchase right granted, on or after the Effective
Date. This Plan shall continue until the earlier to occur of (a) termination of
this Plan by the Board (which


B-6



--------------------------------------------------------------------------------



 



termination may be effected by the Board at any time), (b) issuance of all of
the shares of Common Stock reserved for issuance under this Plan, or (c)
April 27, 2021.
 
23.     Designation of Beneficiary
 
(a)     A participant may file a written designation of a beneficiary who is to
receive any shares and cash, if any, from the participant’s account under this
Plan in the event of such participant’s death subsequent to the end of any
Offering Period but prior to delivery to him of such shares and cash. In
addition, a participant may file a written designation of a beneficiary who is
to receive any cash from the participant’s account under this Plan in the event
of such participant’s death prior to a Purchase Date.
 
(b)     Such designation of beneficiary may be changed by the participant at any
time by written notice. In the event of the death of a participant and in the
absence of a beneficiary validly designated under this Plan who is living at the
time of such participant’s death, the Company shall deliver such shares or cash
to the executor or administrator of the estate of the participant, or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its discretion, may deliver such shares or cash to the spouse or
to any one or more dependents or relatives of the participant, or if no spouse,
dependent or relative is known to the Company, then to such other person as the
Company may designate.
 
24.     Conditions Upon Issuance of Shares; Limitation on Sale of
Shares.  Shares shall not be issued with respect to an option unless the
exercise of such option and the issuance and delivery of such shares pursuant
thereto shall comply with all applicable provisions of law, domestic or foreign,
including, without limitation, the Securities Act of 1933, as amended, the
Securities Exchange Act of 1934, as amended, the rules and regulations
promulgated thereunder, and the requirements of any stock exchange or automated
quotation system upon which the shares may then be listed, and shall be further
subject to the approval of counsel for the Company with respect to such
compliance.
 
25.     Applicable Law.  This Plan shall be governed by the substantive laws
(excluding the conflict of laws rules) of the State of California.
 
26.     Amendment or Termination of this Plan.  The Board may at any time amend,
terminate or extend the term of this Plan, except that (i) any such termination
cannot affect options previously granted under this Plan unless the Board
determines that the termination of this Plan immediately following any Purchase
Date is in the best interests of the Company and its stockholders, (ii) any
amendment may not adversely affect the previously granted purchase right of any
participant unless permitted by this Plan or as may be necessary to qualify this
Plan as an employee stock purchase plan pursuant to Section 423 of the Code or
to obtain qualification or registration of the Common Stock under applicable
federal, state or foreign securities laws, and (iii) any amendment must be
approved by the stockholders of the Company in accordance with Section 2 above
within twelve (12) months of the adoption of such amendment (or earlier if
required by Section 22) if such amendment would:
 
(a)     increase the number of shares that may be issued under this Plan;
 
(b)     change the designation of the employees (or class of employees) eligible
for participation in this Plan; or
 
(c)     any other action taken by the Board that, by its terms, is contingent on
stockholder approval.
 
Notwithstanding the foregoing, the Board may make such amendments to this Plan
as the Board determines to be advisable, if the continuation of this Plan or any
Offering Period would result in financial accounting treatment for this Plan
that is different from the financial accounting treatment in effect on the
Effective Date.


B-7